Exhibit 32.0 SECTION 1 CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER Each of Benjamin L. Denny, President and Chief Executive Officer and Mark A. Taylor, Senior Vice President and Chief Financial Officer of Century Next Financial Corporation (the “Company”), hereby certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section 1350, that: The Annual Report on Form 10-K of the Company for the fiscal year ended December 31, 2011 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. Sections 78m(a) or 78o(d); and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: March 21, 2012 By: /s/Benjamin L. Denny Benjamin L. Denny President and Chief Executive Officer Date:March 21, 2012 By: /s/Mark A. Taylor Mark A. Taylor Senior Vice President and Chief Financial Officer Note: A signed original of this written statement required by Section 906 of the Sarbanes-Oxley Act has been provided to Century Next Financial Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
